Russell, C. J.
1. It is never error to refuse to direct a verdict.
2. The suit was for the value of seven cattle killed in transportation by the defendant (the value being fixed by the price at which the cattle were purchased), as well as for the difference between their cost price and the market price at the point of destination, and also for a feed bill and for the damage incident to injuries received by fifty-one other head of cattle, alleged to have been delivered in a damaged condition at destination. The jury, by finding a verdict in favor of the plaintiff for only the cost price of the seven head of cattle which were killed, sustained the defendant’s contention as to all the other items of damage; and since “the verdict is fully supported and is approved by the trial judge, it can not be disturbed. Judgment affirmed.